Order unanimously reversed on the law without costs and matter remitted to Erie County Family Court for further proceedings in accordance with the following memorandum: Respondent appeals from an order adjudicating her a person in need of supervision and placing her on probation for 12 months. The order must be reversed and the matter remitted for further proceedings because the court failed to make specific findings in support of the adjudication and failed to advise respondent of her rights (see, Family Ct Act §§ 711, 741, 744 [b]; Matter of Tomika M., 136 AD2d 951). (Appeal from order of Erie County Family Court, O’Donnell, J.— PINS.) Present — Callahan, J. P., Denman, Green, Pine and Lawton, JJ.